 1
 2
 3
 4
 5
 6
 7
 8                   UNITED STATES DISTRICT COURT
 9             FOR THE NORTHERN DISTRICT OF CALIFORNIA
10
     LENOVO (UNITED STATES) INC.            Case No. 5:19-cv-1389-EJD
11
     and MOTOROLA MOBILITY, LLC,
12                                          [PROPOSED] ORDER
                  Plaintiffs,               APPOINTING INTERNATIONAL
13
                                            PROCESS SERVER
14 v.
15 IPCOM GMBH & CO., KG,
16                Defendant.
17
18
19
20
21
22
23
24
25
26
27
28

                                                                Case No. 5:19-cv-1389-EJD
                           [PROPOSED] ORDER APPOINTING INTERNATIONAL PROCESS SERVER
 1        Pursuant to Fed. R. Civ. P. 4(c)(3) and Chapter 1, Article 3 of the Convention
 2 on the Service Abroad of Judicial and Extrajudicial Documents in Civil or
 3 Commercial Matters developed at the Tenth Session of the Hague Conference on
 4 Private International Law on November 15, 1965 (the “Hague Convention”), and for
 5 good cause shown, the Court hereby appoints Celeste Ingalls, specializing in
 6 international service of process, 1020 SW Taylor Street, Suite 240, Portland, Oregon
 7 97205, and its agents, as the authority and judicial officer competent under the
 8 Jurisdiction of this Court to issue and forward a request to the applicable Central
 9 Authority, for service of any and all documents to be served by Plaintiffs in this case
10 in compliance with the Hague Convention.
11        IT IS SO ORDERED this ____
                                 22 day of May, 2019.
12
13
14                                  ________________________________________
15
                                    Honorable Edward J. Davila
                                    District Judge, United States District Court
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              -1-                    Case No. 5:19-cv-1389-EJD
                                [PROPOSED] ORDER APPOINTING INTERNATIONAL PROCESS SERVER
